DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are currently pending in the present application, with claim 1 being independent.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to because:
Fig. 1: The drawing should contain labels where appropriate. In fig. 1 it is unclear as to what reference characters (1, 2, and 9-13) are referencing in the image. For instance, reference characters 1, 2, and 10 point to the right side of the vehicle. According to the description, reference character 2 is a display system comprising reference characters 3-8…however, the arrow itself appears to point to the right side of the car. Boxes 3 and 4 should be labeled. The environmental reference character 13 is listed in four places on the image.
Fig. 2: It is unclear as to which concentric virtual camera position ring reference character 15b references (or if 15b is a specific position along the rings, as it is not labeled by a dot). From the image itself there are three possibilities – the inner most ring or one of the lines of the outer most ring, which splits on the front side of the ring. In addition, reference character 15 appears to represent two different objects in the image – the positions along the second outer most ring and the virtual camera position of the virtual camera 14, which is along the ring that contains the positions 15a (or the singular .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Generating an image “as a bowl shape” is being interpreted as generating an image with distorted or curved image plane (see pages 1, paragraph 2, page 12, paragraph 5 and page 13, paragraphs 1 and 2) as illustrated in figure 3.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an evaluation unit and a display unit in claim 14 (see for instance, pages 11 and 12 of the originally filed disclosure for structural interpretation).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 8, 11, 12, and 14 are objected to because of the following informalities: 
Claim 8 appears as though it should recite in part “…depending on a change of the perspective of the virtual camera.”
Claim 11 appears as though it should recite in part “is represented as a two-dimensional (2D) top view of [[
Claim 12 appears as though it should recite in part “the image is represented as a three-dimensional (3D) view.”
Claim 14 appears as though it should recite in part “an evaluation unit, a display unit, and a plurality of real cameras, the 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 refers to a computer program product for executing a method according to claim 1 when the computer program product is executed on a programmable computer device. The claim language does not store computer program product on a non-transitory device and as such would cover storage on both non-transitory tangible media (e.g., RAM, ROM, hard drive) and transitory propagating signals (e.g., carrier waves, signals) per se. Transitory propagating signals do not fall within the definition of a process, machine, manufacture or composition of matter and therefore must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for representing an environmental region of a motor vehicle in an image, in which real images of the environmental region are captured by a plurality of real cameras of the motor vehicle and the image is generated from these real images, the image at least partially representing the environmental region, wherein the image is represented from a perspective of a virtual camera arranged in the environmental region, and the image is generated as a bowl shape, wherein at least one virtual elongated distance marker is represented in the image, by which a distance to the motor vehicle is symbolized in the virtual bowl shape, and at least one real dimension of the motor vehicle is preset as known dimension and at least one position of the distance marker in the image symbolizing a real distance relative to the representation of the motor vehicle in the image is determined depending on the known dimension.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure:

b) if the plurality of real cameras of the motor vehicle have a specific distribution. From the disclosure and images, it appears that the real cameras are disposed around the vehicle so as to provide a perspective of the outside of the vehicle to the user. However, it is not clear from the claim language if the plurality of cameras are disposed in a singular direction and if the cameras are disposed of in a singular direction, how is the bowl shaped image generated? 
c) What constitutes the virtual elongated distance marker represented in the image, by which a distance to the motor vehicle is symbolized in the virtual bowl shape (is it a marker that says 10 ft, a line showing a given distance to the vehicle from multiple directions, a system of lines similar to a backup camera display, etc). The disclosure appears to set forth that the elongated distance marker is a line that preferably surrounds the vehicle as illustrated in fig. 3. 
d) is the virtual bowl shape – the image generated as a bowl shape? A virtual bowl shape has not been previously defined in the claim.
e) the context of depending on. It would appear that depending on this instance is more akin to using or based on, such that the determination uses the known dimension. However, as currently claimed it is unclear as to if the determination is conditioned upon the known dimension, whereby the determination may be different for different known dimensions.
The examiner respectfully requests the applicant clarify the scope of “…the image at least partially representing the environmental region, wherein the image is represented 
	Claims depending upon claim 1 do not cure the noted deficiencies and therefore are also rejected using substantially similar rationale as to that of claim 1. (Note: Claim 5 would overcome the portion of the rejection noted in a)).
Claim 2 recites “…at least one position of the distance marker in the image symbolizing the real distance relative to the representation of the motor vehicle in the image is determined depending upon the calibration.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure, how at least one position of the distance marker symbolizes the real distance relative to the representation of the motor vehicle depending upon the calibration is determined. How is the determination dependent upon the calibration? It is also unclear as to if the claim should have commas before and after “symbolizing the real distance relative to the representation of the motor vehicle in the image.” The examiner respectfully requests the applicant clarify the scope of “…at least one position of the distance marker in the image symbolizing the real distance relative to the representation of the motor vehicle in the image is determined depending upon the calibration”.
Claim 3 recites “…the at least one position of the distance marker in the image symbolizing the real distance in the image relative to the representation of the motor vehicle in the image is determined only depending on the at least one dimension of the motor vehicle and only depending on the calibration.” It is not immediately clear from the claim language 
Claim 4 recites “…the distance marker is generated as a line in the image, which is represented extending parallel or at least substantially parallel to an outer side of the motor vehicle at least in certain areas.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure, if the line itself is parallel/substantially parallel to an outer side of the motor and which areas are the certain areas in which it is represented as extending parallel. In other words, is the line itself parallel/substantially parallel (such that the distance marker is generated as a line in the image, which extends parallel/substantially parallel)? And are the “at least certain areas” specified or is it that the line is sometimes parallel/substantially parallel, is it something else. The examiner respectfully requests the applicant clarify the scope of “…the distance marker is generated as a line in the image, which is represented extending parallel or at least substantially parallel to an outer side of the motor vehicle at least in certain areas.”
Claim 8 recites “wherein a position and/or a geometry of the distance marker in the image are co-changed depending a change of the perspective of the virtual camera.” It is not 
Claim 10 recites “…in addition to the representation of the elongated distance marker symbolizing the distance, a value of the distance in the image and/or an arrow, which symbolizes the section between the locations of the elongated distance marker and the motor vehicle between which the distance exists, are represented.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure if both a value of the distance and an arrow are represented in the image or if one of the arrow and value are represented. In other words, as set forth in the current claim language, the use of “are represented” implies multiple objects, whereas and/or implies that the singular exists. In addition, it is unclear as to what the section between the locations of the elongated distance marker and the motor vehicle, between which the distance exists is referencing. The examiner respectfully requests the applicant clarify the scope of “…in addition to the representation of the elongated distance marker symbolizing the distance, a value of the distance in the image and/or an arrow, which symbolizes the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613